DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 1/16/2022 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 1/16/2022 are accepted and under consideration by the Examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/16/2022 and 2/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,262,938 (also known as Parent Application No. 17/082,032). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of Application No. 17/082,032 teaches claims 1-23 of instant application no. 17/576,998, as outlined in the table below.
Instant Application
Application No. 17/576,998
Parent Application
Application No. 17/082,032
US Patent No. 11,262,938
1. A method for performing access management of a memory device with aid of dedicated bit information, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the method being applicable to the memory device, the method comprising: 
transmitting a compact hybrid table comprising at least one access-control table to a host device, for being stored in the host device, to allow the host device to send one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
in response to the host device sending at least one packet for indicating at least one request, determining whether a reading request among the at least one request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request among the at least one packet indicates the reading request; 
in response to existence of the reading request, obtaining reading reference information from the read command packet, wherein the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
determining at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
reading the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.
1. A method for performing access management of a memory device with aid of dedicated bit information, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the method being applicable to the memory device, the method comprising: 
transmitting a compact hybrid table comprising multiple compressed tables to a host device, for being stored in the host device, to allow the host device to send one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
in response to the host device sending at least one packet for indicating at least one request, determining whether a reading request among the at least one request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request among the at least one packet indicates the reading request; 
in response to existence of the reading request, obtaining reading reference information from the read command packet, wherein the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
determining at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
reading the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.
2. The method of claim 1, further comprising: before transmitting the compact hybrid table to the host device, generating or updating at least one logical-to-physical (H2F) address mapping table to manage mapping relationships between multiple physical addresses and multiple logical addresses, for controlling data access of the NV memory, wherein any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table comprises a portion of mapping information in the at least one H2F address mapping table.
2. The method of claim 1, further comprising: before transmitting the compact hybrid table to the host device, generating or updating at least one logical-to-physical (H2F) address mapping table to manage mapping relationships between multiple physical addresses and multiple logical addresses, for controlling data access of the NV memory, wherein any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table comprises a portion of mapping information in the at least one H2F address mapping table.  

3. The method of claim 2, wherein the NV memory is configured to store the at least one H2F address mapping table, for controlling data access of the NV memory; and said any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table further comprises protection information regarding the portion of mapping information, wherein the protection information indicates a storage location of the portion of mapping information within the NV memory.  
3. The method of claim 2, wherein the NV memory is configured to store the at least one H2F address mapping table, for controlling data access of the NV memory; and said any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table further comprises protection information regarding the portion of mapping information, wherein the protection information indicates a storage location of the portion of mapping information within the NV memory.  
4. The method of claim 3, wherein the at least one H2F address mapping table represents a global H2F address mapping table comprising a plurality of local H2F address mapping tables, and the storage location of the portion of mapping information represents a physical address of a local H2F address mapping table of the plurality of local H2F address mapping tables, wherein the portion of mapping information is recorded in the local H2F address mapping table.  
4. The method of claim 3, wherein the at least one H2F address mapping table represents a global H2F address mapping table comprising a plurality of local H2F address mapping tables, and the storage location of the portion of mapping information represents a physical address of a local H2F address mapping table of the plurality of local H2F address mapping tables, wherein the portion of mapping information is recorded in the local H2F address mapping table.  

5. The method of claim 1, wherein the first mapping relationship represents a mapping relationship between a first physical address and the starting logical address, and the at least one second mapping relationship represents at least one mapping relationship between at least one second physical address and at least one subsequent logical address.
  5. The method of claim 1, wherein the first mapping relationship represents a mapping relationship between a first physical address and the starting logical address, and the at least one second mapping relationship represents at least one mapping relationship between at least one second physical address and at least one subsequent logical address.  
6. The method of claim 1, wherein the compact hybrid table comprises the multiple compact hybrid table entries respectively corresponding to a series of logical addresses, and is configured for mapping the series of logical addresses to associated physical addresses recorded in the multiple compact hybrid table entries, respectively.
6. The method of claim 1, wherein the compact hybrid table comprises the multiple compact hybrid table entries respectively corresponding to a series of logical addresses, and is configured for mapping the series of logical addresses to associated physical addresses recorded in the multiple compact hybrid table entries, respectively.   
7. The method of claim 1, wherein the at least one access-control table comprises multiple access-control tables; and any compact hybrid table entry of the multiple compact hybrid table entries comprises a first access-control table entry of a first access-control table of the multiple access-control tables and a second access-control table entry of a second access-control table of the multiple access-control tables, and comprises a continuity information table entry of a continuity information table.  
7. The method of claim 1, wherein any compact hybrid table entry of the multiple compact hybrid table entries comprises a first compressed table entry of a first compressed table of the multiple compressed tables and a second compressed table entry of a second compressed table of the multiple compressed tables, and comprises a continuity information table entry of a continuity information table.  

8. The method of claim 7, wherein the first access-control table and the second access-control table represents a local logical-to-physical (H2F) address mapping table of the memory device and a protection information table comprising corresponding protection information of the local H2F address mapping table, respectively, and the continuity information table comprises the dedicated bit information.
8. The method of claim 7, wherein the first compressed table and the second compressed table represents a local logical-to-physical (H2F) address mapping table of the memory device and a protection information table comprising corresponding protection information of the local H2F address mapping table, respectively, and the continuity information table comprises the dedicated bit information.
9. The method of claim 7, wherein the compact hybrid table comprises the multiple compact hybrid table entries respectively corresponding to a series of logical addresses, and is configured for mapping the series of logical addresses to associated physical addresses recorded in the multiple compact hybrid table entries, respectively; and the first access-control table entry represents a physical address of the associated physical addresses recorded in the multiple compact hybrid table entries, the second access-control table entry represents protection information of a local logical-to-physical (H2F) address mapping table of the memory device.  
9. The method of claim 7, wherein the compact hybrid table comprises the multiple compact hybrid table entries respectively corresponding to a series of logical addresses, and is configured for mapping the series of logical addresses to associated physical addresses recorded in the multiple compact hybrid table entries, respectively; and the first compressed table entry represents a physical address of the associated physical addresses recorded in the multiple compact hybrid table entries, the second compressed table entry represents protection information of a local logical-to-physical (H2F) address mapping table of the memory device.  

10. The method of claim 9, wherein the protection information of the local H2F address mapping table comprises the physical address of the local H2F address mapping table, and is utilized for checking whether the local H2F address mapping table is correct or checking whether the physical address is correct when said any compact hybrid table entry is sent back from the host device to the memory device.  
10. The method of claim 9, wherein the protection information of the local H2F address mapping table comprises the physical address of the local H2F address mapping table, and is utilized for checking whether the local H2F address mapping table is correct or checking whether the physical address is correct when said any compact hybrid table entry is sent back from the host device to the memory device.  
11. The method of claim 9, wherein the continuity information table entry indicates continuity of a set of physical addresses starting from the physical address among the associated physical addresses recorded in the multiple compact hybrid table entries.  
11. The method of claim 9, wherein the continuity information table entry indicates continuity of a set of physical addresses starting from the physical address among the associated physical addresses recorded in the multiple compact hybrid table entries.
12. The method of claim 7, wherein in a situation where said any compact hybrid table entry of the multiple compact hybrid table entries represents the corresponding compact hybrid table entry, the continuity information table entry represents the dedicated bit information.  
12. The method of claim 7, wherein in a situation where said any compact hybrid table entry of the multiple compact hybrid table entries represents the corresponding compact hybrid table entry, the continuity information table entry represents the dedicated bit information.
13. The method of claim 1, wherein the dedicated bit information indicates continuity of a set of physical addresses starting from a physical address among associated physical addresses recorded in the multiple compact hybrid table entries, wherein the physical address is associated with the starting logical address.  
13. The method of claim 1, wherein the dedicated bit information indicates continuity of a set of physical addresses starting from a physical address among associated physical addresses recorded in the multiple compact hybrid table entries, wherein the physical address is associated with the starting logical address.
14. The method of claim 1, wherein the at least one access-control table comprises multiple access-control tables; 
the corresponding compact hybrid table entry of the multiple compact hybrid table entries comprises a first access-control table entry of a first access-control table of the multiple access-control tables and a second access-control table entry of a second access-control table of the multiple access-control tables; and the method further comprises: 
according to the second access-control table entry, determining whether the first access-control table entry is correct to generate a determination result, wherein the determination result indicates whether the first access-control table entry is correct; 
wherein in response to the determination result indicating that the first access-control table entry is correct, an operation of determining the at least one second mapping relationship according to the first mapping relationship and the dedicated bit information is performed.  
14. The method of claim 1, wherein the corresponding compact hybrid table entry of the multiple compact hybrid table entries comprises a first compressed table entry of a first compressed table of the multiple compressed tables and a second compressed table entry of a second compressed table of the multiple compressed tables; and the method further comprises: 


according to the second compressed table entry, determining whether the first compressed table entry is correct to generate a determination result, wherein the determination result indicates whether the first compressed table entry is correct; 

wherein in response to the determination result indicating that the first compressed table entry is correct, an operation of determining the at least one second mapping relationship according to the first mapping relationship and the dedicated bit information is performed.
15. The method of claim 14, wherein the first access-control table entry represents a physical address associated with the starting logical address.  
15. The method of claim 14, wherein the first compressed table entry represents a physical address associated with the starting logical address.  
16. A memory device, comprising: 
a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element; and 
a controller, coupled to the NV memory, arranged to control operations of the memory device, wherein the controller comprises: 
   a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller, wherein: 
        the controller transmits a compact hybrid table comprising at least one access-control table to the host device, for being stored in the host device, to allow the host device to send one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
        in response to the host device sending at least one packet for indicating at least one request, the controller determines whether a reading request among the at least one request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request among the at least one packet indicates the reading request; 
        in response to existence of the reading request, the controller obtains reading reference information from the read command packet, wherein the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
        the controller determines at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
        the controller reads the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.  
16. A memory device, comprising: 
a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element; and 
a controller, coupled to the NV memory, arranged to control operations of the memory device, wherein the controller comprises: 
    a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller, wherein: 
        the controller transmits a compact hybrid table comprising multiple compressed tables to the host device, for being stored in the host device, to allow the host device to send one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
        in response to the host device sending at least one packet for indicating at least one request, the controller determines whether a reading request among the at least one request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request among the at least one packet indicates the reading request; 
        in response to existence of the reading request, the controller obtains reading reference information from the read command packet, wherein the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
        the controller determines at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
        the controller reads the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.  
17. The memory device of claim 16, wherein before transmitting the compact hybrid table to the host device, the controller generates or updates at least one logical-to-physical (H2F) address mapping table to manage mapping relationships between multiple physical addresses and multiple logical addresses, for controlling data access of the NV memory, wherein any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table comprises a portion of mapping information in the at least one H2F address mapping table.  
17. The memory device of claim 16, wherein before transmitting the compact hybrid table to the host device, the controller generates or updates at least one logical-to-physical (H2F) address mapping table to manage mapping relationships between multiple physical addresses and multiple logical addresses, for controlling data access of the NV memory, wherein any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table comprises a portion of mapping information in the at least one H2F address mapping table.  
18. The memory device of claim 17, wherein the NV memory is configured to store the at least one H2F address mapping table, for controlling data access of the NV memory; and said any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table further comprises protection information regarding the portion of mapping information, wherein the protection information indicates a storage location of the portion of mapping information within the NV memory.
18. The memory device of claim 17, wherein the NV memory is configured to store the at least one H2F address mapping table, for controlling data access of the NV memory; and said any compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table further comprises protection information regarding the portion of mapping information, wherein the protection information indicates a storage location of the portion of mapping information within the NV memory.  
19. The memory device of claim 18, wherein the at least one H2F address mapping table represents a global H2F address mapping table comprising a plurality of local H2F address mapping tables, and the storage location of the portion of mapping information represents a physical address of a local H2F address mapping table of the plurality of local H2F address mapping tables, wherein the portion of mapping information is recorded in the local H2F address mapping table.
19. The memory device of claim 18, wherein the at least one H2F address mapping table represents a global H2F address mapping table comprising a plurality of local H2F address mapping tables, and the storage location of the portion of mapping information represents a physical address of a local H2F address mapping table of the plurality of local H2F address mapping tables, wherein the portion of mapping information is recorded in the local H2F address mapping table.
20. An electronic device comprising the memory device of claim 16, and further comprising: the host device, coupled to the memory device, wherein the host device comprises: 
at least one processor, arranged for controlling operations of the host device; and 
a power supply circuit, coupled to the at least one processor, arranged for providing power to the at least one processor and the memory device; 
wherein the memory device provides the host device with storage space.  
20. An electronic device comprising the memory device of claim 16, and further comprising: the host device, coupled to the memory device, wherein the host device comprises: 
at least one processor, arranged for controlling operations of the host device; and 
a power supply circuit, coupled to the at least one processor, arranged for providing power to the at least one processor and the memory device; 
wherein the memory device provides the host device with storage space.  

21. A controller of a memory device, the memory device comprising the controller and a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the controller comprising: 
    a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller, wherein: 
        the controller transmits a compact hybrid table comprising at least one access-control table to the host device, for being stored in the host device, to allow the host device to send one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
        in response to the host device sending at least one packet for indicating at least one request, the controller determines whether a reading request among the at least one request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request among the at least one packet indicates the reading request; 
        in response to existence of the reading request, the controller obtains reading reference information from the read command packet, wherein the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
        the controller determines at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
        the controller reads the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.  
21. A controller of a memory device, the memory device comprising the controller and a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the controller comprising: 
    a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller, wherein: 
        the controller transmits a compact hybrid table comprising multiple compressed tables to the host device, for being stored in the host device, to allow the host device to send one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
        in response to the host device sending at least one packet for indicating at least one request, the controller determines whether a reading request among the at least one request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request among the at least one packet indicates the reading request; 
        in response to existence of the reading request, the controller obtains reading reference information from the read command packet, wherein the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
        the controller determines at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
        the controller reads the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.
22. A method for performing access management of a memory device with aid of dedicated bit information, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the method being applicable to a host device, the method comprising: 
receiving a compact hybrid table comprising at least one access-control table from the memory device, and storing the compact hybrid table in the host device, for sending one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
in response to at least one request from a user of the host device being received, determining whether a reading request among the at least one request exists; 
in response to existence of the reading request, sending a read command packet carrying at least a starting logical address and a data length of the reading request to the memory device, and providing reading reference information to the memory device through the read command packet, wherein the read command packet indicates the reading request, the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
utilizing a memory controller within the memory device to determine at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
utilizing the memory controller to read the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.
22. A method for performing access management of a memory device with aid of dedicated bit information, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the method being applicable to a host device, the method comprising: 
receiving a compact hybrid table comprising multiple compressed tables from the memory device, and storing the compact hybrid table in the host device, for sending one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
in response to at least one request from a user of the host device being received, determining whether a reading request among the at least one request exists; 
in response to existence of the reading request, sending a read command packet carrying at least a starting logical address and a data length of the reading request to the memory device, and providing reading reference information to the memory device through the read command packet, wherein the read command packet indicates the reading request, the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
utilizing a memory controller within the memory device to determine at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
utilizing the memory controller to read the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.
23. A host device, applicable to performing access management of a memory device with aid of dedicated bit information, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the host device comprising: 
at least one processor, arranged for controlling operations of the host device; 
at least one random access memory (RAM), coupled to the at least one processor, arrange for storing information within the host device; and 
a power supply circuit, coupled to the at least one processor, arranged for providing power to the at least one processor and the memory device; wherein: 
    the host device is configured to receive a compact hybrid table comprising at least one access-control table from the memory device, and to store the compact hybrid table in the at least one RAM of the host device, for sending one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
    in response to at least one request from a user of the host device being received, the host device is configured to determine whether a reading request among the at least one request exists; 
    in response to existence of the reading request, the host device is configured to send a read command packet carrying at least a starting logical address and a data length of the reading request to the memory device, and to provide reading reference information to the memory device through the read command packet, wherein the read command packet indicates the reading request, the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
    the host device utilizes a memory controller within the memory device to determine at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
    the host device utilizes the memory controller to read the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.  
23. A host device, applicable to performing access management of a memory device with aid of dedicated bit information, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the host device comprising: 
at least one processor, arranged for controlling operations of the host device; 
at least one random access memory (RAM), coupled to the at least one processor, arrange for storing information within the host device; and 
power supply circuit, coupled to the at least one processor, arranged for providing power to the at least one processor and the memory device; wherein: 
    the host device is configured to receive a compact hybrid table comprising multiple compressed tables from the memory device, and to store the compact hybrid table in the at least one RAM of the host device, for sending one of multiple compact hybrid table entries of the compact hybrid table to the memory device to be reading reference, for enhancing reading performance of the memory device, wherein the multiple compact hybrid table entries of the compact hybrid table have a same size; 
in response to at least one request from a user of the host device being received, the host device is configured to determine whether a reading request among the at least one request exists; 
in response to existence of the reading request, the host device is configured to send a read command packet carrying at least a starting logical address and a data length of the reading request to the memory device, and to provide reading reference information to the memory device through the read command packet, wherein the read command packet indicates the reading request, the reading reference information carried by the read command packet comprises first mapping information indicating a first mapping relationship and comprises the dedicated bit information, and the reading reference information represents a corresponding compact hybrid table entry of the multiple compact hybrid table entries of the compact hybrid table; 
the host device utilizes a memory controller within the memory device to determine at least one second mapping relationship according to the first mapping relationship and the dedicated bit information, for reading data of the data length that starts from the starting logical address; and 
the host device utilizes the memory controller to read the data from the NV memory for the host device at least according to the first mapping relationship and the at least one second mapping relationship.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Manganelli et al. (US 2021/0240633 A1) and Cho (US 2021/0064293 A1).
Manganelli et al. teaches an L2P cache 640 of a RAM further divided into slots of page pointer tables (PPTs), Paragraph [0076], wherein the PPTx list could be an L2P changelog which maps LBAs to Physical Addresses (see Fig. 8). Thus, Magnanelli et al. teaches a compact hybrid table, in the form of the L2P cache 640, comprising multiple tables, in the form of page pointer tables. Magnanelli et al. further teaches determining whether a reading request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request, as well as obtaining first mapping information and the reading reference information representing a corresponding compact hybrid table entry from the read command packet [0025]-[0026]. For example, when a read operation is performed, the compact hybrid table (L2P cache) is used to cache frequently accessed page table pointers to resolve a mapping relationship (physical address that corresponds to the logical address [0025]) using the L2P cache. 
Cho also teaches determining whether a reading request exists, wherein a read command packet carrying at least a starting logical address and a data length of the reading request [0126], as well as obtaining first mapping information and the reading reference information representing a corresponding compact hybrid table entry from the read command packet to allow the memory device to be accessed based on the physical address transferred with the read command [0127]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139